Appellant was indicted for theft of an automobile. He entered a plea of guilty under all the formalities of the law, and requested a suspended sentence. The jury fixed his punishment at five years in the penitentiary and denied the suspended sentence. He now contends that notwithstanding his plea of guilty his evidence raised the issue of a temporary taking only, and that this issue should have been submitted to the jury.
Appellant was represented on his trial by an attorney. No exception was taken to the charge; no special charge was requested presenting the issue; no request for withdrawal of the plea of guilty was made. It appears to be a case where appellant was relying on securing a suspended sentence, and being disappointed in this, is now asking this court to relieve him of the result of bad judgment in pleading. Much the same condition was presented in Garcia v. State, 91 Tex.Crim. Rep., 237 S.W. Rep., 279. We there said: "If appellant regarded the evidence as insufficient and desired the question reviewed on appeal, he should have withdrawn his plea of guilty and entered the plea of not guilty."
However, we have reviewed the evidence and from the entire record we do not regard the issue of a "temporary taking" seriously raised. Certainly it will not justify a reversal as not supporting the verdict.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        October 11, 1922.